DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a link disposed in the slot and coupling the second handle to the pawl mechanism (claims 1 and 8), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

    PNG
    media_image1.png
    431
    361
    media_image1.png
    Greyscale
Claims 1-6 and 8-13 are finally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 8, each as amended now recites for "a link disposed in the slot and coupling the second handle to the pawl mechanism" in line 7, which lacks support in the specification. The disclosure as originally filed in Figs. 1-3 and paragraphs [0021] and [0022] disclose a link 112 for rotatably coupling first handle 105 and second handle 110. The link was also is described to couple to the pawl mechanism 165 by a fastener 180 and washer 185, which define the link as a pivot pin pivotally coupling the handles. For the embodiment of Figs. 4-5B, paragraph [0026] describes that as shown in Fig. 5B, “the link 112 of the hybrid pawl mechanism 202 can be movable in an upward direction within a slot, against the bias of the elastic member 175, to remove the hybrid pawl mechanism 202 from the slot teeth 162”. However Fig. 5B (nor Figs. 4 and 5A) disclose the link 112 and there are no descriptions as to how the pawl with the second handle by a link disposed in the slot. It appears “a slot” within which link 112 resides, is a different slot that slot 160. Applicant in “Remarks”, points to a pin and defines it as the link, however this element is positioned over the slot 160 and cannot couple the pawl to the second handle. 

	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 8-11, as best understood, are finally rejected under 35 U.S.C. 103 as being unpatentable over Seiber (1,565,210) in view of Kuo (2004/0221694).

    PNG
    media_image2.png
    281
    222
    media_image2.png
    Greyscale
Seiber discloses all of the limitations of claims, 1, 8 and 14, as best understood, i.e., pliers having a first handle 8 and a second handle 13 with a slot defined therein 11, 5slot teeth 17 disposed in the slot; and a pawl mechanism 20 including pawl teeth Fig. 1 meshingly engaging the slot teeth, the pawl mechanism including a roller portion of dog engaging/receiving pivot pin 21 and a tab 22 coupled to the roller line 43, wherein the roller is pivotally coupled to the first handle Fig. 3; and 10wherein at least one of the first and second handles includes a pocket 4 receiving the tab, and wherein the pawl teeth are selectively disengageable from the slot teeth by a force applied to the pawl mechanism via either one of the first and second handles in a direction perpendicular to a direction in which the slot extends i.e., engagement of pin 22 with the edge of pocket 4 causes the dog to pivot CCW (as shown in Fig. 1) and away from the slot teeth, and the pawl teeth selectively  capable of, i.e., by rotating/forcing one of the handle pushing the dog back against the spring 23, except for a link disposed in the slot and coupling the second handle to the pawl mechanism, wherein the link is movable within the slot in a direction 
    PNG
    media_image3.png
    237
    193
    media_image3.png
    Greyscale
away from the slot teeth.
Kuo teaches an adjustable ratchet pliers having a pawl/ratchet pawl provided with a stub link 35, Fig. 5, partially shown here. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the pawl of Seiber by providing a stub as taught by Kuo to facilitate manual movement of the pawl.
Regarding claims 2 and 9, PA (prior art, Seiber modified by Kuo) meets the limitations, i.e., elastic member 23 Seiber.
Regarding claims 3, 7 and 10, PA meets the limitations, i.e., elastic member 23 Seiber meeting the narrative/functional language, i.e., rotation of the roller or perpendicular force relative to the slot releases the dog.
 Regarding claims 4 and 11, PA meets the limitations, i.e., hole 3 Seiber.

Claims 5, 6, 12 and 13 are finally rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claims 2, 1, 9 and 8 above, further  in view of Hastings et al. (4,438,669 “Hastings”).
PA (prior art, Seiber modified by Kuo) meets all of the limitations of claims 5, 12 and 19, as applied above, except for (clearly) disclosing a pin and meets all of the limitations of claims 6, 13 and 20, as applied above, except for disclosing a washer.

    PNG
    media_image4.png
    250
    261
    media_image4.png
    Greyscale
 Hastings teaches an adjustable ratchet pliers having a pawl/ratchet dog 42 with a biased ratchet pin 62, Fig. 3 coupled with an elastic member 60 and a coupling means with a fastener pivot pin 16 and a washer 52, Fig. 6. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention of PA by providing a biasing pin and a washer as taught by Hastings to enhance the engaging of the dog/pawl and for preventing undesirable loosening of the pivot pin.	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed June 21, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the newly recited limitations are acknowledged, but are not persuasive as indicated above for lack of clear and concise explanation. The argument that no art discloses moving the pawl away from the slot teeth by hand or by rotating the handles, is not persuasive. As applied above, a stub provided on the pawl, in facilitating manual movement of the pawl, would define a link tis movable within the slot in a direction away from the slot teeth. 


    PNG
    media_image5.png
    251
    140
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    212
    168
    media_image6.png
    Greyscale
Prior art made of record and not relied upon at this time is considered pertinent to applicant’s disclosure. Kao is cited to show a related invention, wherein the teeth and biasing spring are on opposite pivoting directions Fig. 1 partially shown here; Filia is cited to show a finger actuated releasing link 25b, Fig. 1 partially shown here.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
			

								/Hadi Shakeri/
July 3, 2021							Primary Examiner, Art Unit 3723